Citation Nr: 1822564	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  09-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to July 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Little Rock, Arkansas, denying the claims currently on appeal.

In March 2009, the Veteran filed a Notice of Disagreement (NOD) and a statement of case (SOC) was issued in August 2009.  The Veteran filed a substantive appeal (VA Form 9) in September 2009.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in October 2014.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.


FINDING OF FACT

The Veteran's service-connected lumbar strain is not manifested by unfavorable ankylosis of the entire thoracolumbar spine; there is no medical evidence showing that the Veteran suffered from at least 6 weeks total duration of incapacitating episodes that required bed rest and treatment prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 4.71a, DC 5237 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In August 2015, the Board remanded the case to cure a procedural defect.  The RO failed to comply with the Board's Remand instructions.  Upon further review of the record, the Board finds that the error and procedural defect is nonprejudicial to the Veteran.  The July 2015 VA examination findings were considered in an August 2015 rating decision in which the RO considered whether the Veteran was entitled to service connection for IVDS.  Had the RO found that the findings warranted additional compensation for the back disability, the RO would have awarded such compensation.  Thus, in proceeding, the Board finds that the Veteran has not been deprived "one review on appeal to the Secretary."  38 U.S.C. § 7104(a) (2012).  

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability has been evaluated as 40 percent disabling under the previous Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1989).  VA has revised the rating criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5237 now embodying the revised provisions of the former Diagnostic Code 5295 and Diagnostic Code 5243 now embodying the revised provisions of the former Diagnostic Code 5293 (for IVDS).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran asserts a higher evaluation is warranted.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  30 C.F.R. § 4.71a.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral flexion and rotation are zero to 30 degrees in each plane.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Id.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  Evaluate intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease), DC 5243, either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2008.  He was unable to reproduce any weakness of dorsiflexion or plantar flexion.  See August 2008 VA examination.  His back was not tender and there were no obvious abnormalities of the lumbosacral spine by palpation or percussion.  Id.

The Veteran went to the emergency department in October 2008 and subsequently took three days off of work due to his back problems.  See October 2008 VA Treatment Records.

In November 2008, the Veteran stated that his chronic lumbar strain had worsened and was causing him sleep problems.  See November 2008 Statement in Support of Claim.  The Veteran noted that sometime around June 2008, he started experiencing severe pain in his lower back that would last for several weeks at a time.  Id.  The pain would become greater at night and radiate down his spine to his lower back.  Id.  He reported difficulty sitting, walking, and sleeping.  Id.  In July 2008, he was evaluated for a new back brace and instructed to wear it every day.  Id.  In October 2008, the Veteran was seen in the emergency department for back pains and muscle spasms.  Id.  He was treated with a shot and pain medication.  Id.

The Veteran's spouse stated in November 2008 that for the prior six months she had been getting the Veteran ice packs at night and applying heat pads to the Veteran's back.  See November 2008 Correspondence.  She noted the Veteran had muscle spasms, wakes up with pain and stiffness, has missed school due to his back pain, and was unable to do basic work around the house.  Id.  On occasion, the Veteran's spouse and son assist him with getting dressed and undressed.  Id.

In March 2009, the Veteran stated he has had constant, low back pain since the middle of 2008.  See March 2009 Statement in Support of Claim.  He reported he wears a brace and uses a cane as support.  Id.  He described his pain as a sharp and burning sensation that increases at night.  Id.

The Veteran's range of motion for lumbar flexion was 5 degrees and lumbar extension was 4 degrees.  See April 2009 VA Treatment Records.  The Veteran reported that in May 2009 he had been in bed due to his lower back pain.  See May 2009 VA Treatment Records.

In June 2009, the Veteran reported his back pain had not gotten much better.  See June 2009 VA Treatment Records.  He stated his pain level was a six or seven out of ten and the lower back pain was so bad that he becomes immobile and lies in bed all day.  Id.  He is unable to sleep at night as the pain is worse at night.  Id.  The Veteran was given TENS to assist with the pain.  Id.

The Veteran's VA treatment records show the Veteran reported lower back pain with radiation to his legs in September 2009.  See September 2009 VA Treatment Records.  The Veteran reported he had severe low back muscle cramping and spasms over a couple of days and almost went to the emergency department.  See April 2012 VA Treatment Records.

The Veteran was afforded a VA examination in June 2010.  He stated he continued to have daily low discomfort in the belt-line area of his lower lumbar area.  See June 2010 VA Examination.  He stated this discomfort is a seven out of ten chronically then can increase to a nine out of ten with weather changes or increased movements.  Id.

The examiner noted the Veteran visited the emergency department in May 2010 for low back pain and was given an injection.  Id.  The Veteran stated he had flare-ups and when this occurs he decreases his walking, standing, and lifting until the flares resolve.  Id.  There was no gross misalignment, step off, or tenderness of the thoracolumbar spine.  Id.  There was minimal tenderness in the lower paraspinal muscles bilaterally without spasm.  Id.  The Veteran's range of motion for left lateral flexion was 0 to 25 degrees.  Id.  Right lateral flexion, left lateral rotation, and right lateral rotation were all 0 to 30 degrees.  Id.

There was very mild tenderness throughout the range of motion exercises.  Id.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion or loss of joint function with use or against resistance times three.  Id.  Active and passive range of motion times three were equal.  Id.  There was no muscle spasm noted on examination.  Id.  There was one incapacitating episode in the past 12 month period.  Id.

In May 2012, the Veteran was referred to outpatient physical therapy due to complaint of chronic lower back pain.  See May 2012 VA Treatment Records.  The Veteran had decreased bilateral lower extremity strength, flexibility, and pain limiting functional mobility and activity tolerance.  Id.

In August 2012, the Veteran was afforded a VA examination.  He was diagnosed with lumbosacral strain and degenerative joint disease of the lumbar spine.  See August 2012 VA Examination.  The Veteran stated he remains sedentary due to left hip and back pain.  Id.  The Veteran was able to walk approximately one block prior to having to stop and rest due to pain.  Id.  He always wears a back brace for support.  Id.  He is unable to perform chores around the house due to severe lower back and hip pain.  Id.

The Veteran reported he had flare-ups which involved exacerbation of chronic lower back pain approximately four to five times per week.  Id.  Over the past year, he had experienced several episodes of incapacitating lumbar and left hip pain that required the Veteran to work from home.  Id.  The Veteran's range of motion was 0 to 30 degrees for forward flexion, with objective evidence of painful motion at 5 degrees; extension was 0 to 10 degrees, with objective evidence of painful motion at 5 degrees; right lateral flexion was 0 to 15 degrees, with objective evidence of painful motion at 5 degrees; left lateral flexion was 0 to 15 degrees, with objective evidence of painful motion at 5 degrees; right lateral rotation was 0 to 15 degrees, with objective evidence of painful motion at 5 degrees; and left lateral rotation was 0 to 15, with objective evidence of painful motion at 5 degrees.  Id.

The Veteran was unable to perform repetitive testing as he was currently experiencing a flare up of left hip and lower back pain.  Id.  He noted excruciating pain with limited range of motion.  Id.  The Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, incoordination and impaired ability to execute skilled movement smoothly, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/ or weight-bearing.  Id.

The Veteran had localized tenderness or pain to palpation for joints and/ or soft tissue of the thoracolumbar spine - sacroiliac joint.  Id.  He did not have IVDS.  The Veteran uses a brace and cane constantly.  Id.  The examiner noted the Veteran missed some days of work due to physical therapy and severe lower back pain.  Id.

The Veteran was afforded a VA examination in August 2013.  He was diagnosed with back strain and lumbar degenerative disc disease with bilateral sciatica.  See August 2013 VA Examination.  The examiner stated there were no flare-ups yet he claimed he is "disabled" at least three times each week and unable to get out of bed due to hip pain and "nerve pain" in his legs.  Id.  The Veteran's range of motion showed forward flexion was 0 to 35, extension was 0 to 0, right lateral flexion was 0 to 20, left lateral flexion was 0 to 20, right lateral rotation was 0 to 20, and left lateral rotation was 0 to 20.  Id.  There was no objective evidence of painful motion.  Id.

Repetitive range of motion testing was not completed due to the motion being too painful.  Id.  The Veteran had less movement than normal, pain on movement, interference with sitting, standing, and/ or weight-bearing.  Id.  There was no guarding or muscle spasm of the back.  Id.

The examination showed the Veteran had IVDS with at least 6 weeks total duration of incapacitating episodes over the past 12 months as reported by the Veteran.  Id.  The Veteran constantly uses a brace and cane.  Id.

The Veteran's work records from 2014 showed the Veteran took 27 days of sick leave.  See Screen Shots.

The Veteran was afforded a VA examination in May 2015.  His daily symptoms were chronic daily pain in his lower back with pain a seven out of ten.  See May 2015 VA Examination.  The symptoms were worse at night when trying to fall asleep.  Id.  He had frequent spasms which occurred about every other day.  Id.  The Veteran was given several medications, a heating pad, ice and TENS unit to help ameliorate his symptoms.  Id.

The Veteran reported flare-ups occur on occasion.  Id.  He has gone to the emergency department for flare-ups and received an injection for pain but not within the past year.  Id.  The Veteran had functional loss or impairment of the thoracolumbar spine including physical limitations.  Id.  He can bend, lift, and carry some but it was limited.  Id.  The Veteran cannot do things around the house like laundry (lifting and carrying), lawn care, wash dishes (prolonged standing), or vacuum.  Id.

The VA examination showed the Veteran had abnormal range of motion.  Id.  His forward flexion was 0 to 50 degrees, extension was 0 to 20 degrees, right lateral flexion was 0 to 20, left lateral flexion was 0 to 20, right lateral rotation was 0 to 20, and left lateral rotation was 0 to 20.  The Veteran's range of motion did not contribute to functional loss.  Id.  There was objective evidence of point tenderness to palpation on the left lower lumbar region.  Id.

The Veteran was able to perform repetitive use testing after three repetitions.  Id.  There was no loss of range of motion, no guarding, and no muscle spasm.  Id.  The examiner noted additional contributing factors of disability included disturbance of locomotion, interference with sitting, interference with standing, and prolonged sitting, driving, walking, or standing aggravates the back condition.  Id.

There was no ankylosis of the spine.  Id.  There were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Id.  The Veteran constantly uses a brace and cane.  Id.  Arthritis was documented.  Id.

The examiner noted the low back pain impacted the Veteran's ability to work.  Id.  The Veteran worked fulltime via tele-working.  Id.  He had missed 30 days of work due to his back condition.  Id.

A disability benefits questionnaire in July 2015 stated the Veteran had episodes of back locking and spasms sensation in which he could not get out of bed one to two times a week.  See July 2015 Disability Benefits Questionnaire.  There was no IVDS.  Id.  The Veteran had reduced range of motion in all planes. 

Thereafter, the record contains evidence duplicative of evidence previously considered by the RO.  A January 2016 MRI of the spine showed some eccentric disc bulges and it was noted the result was actually better than a MRI four years previously.  See January 2016 VA Treatment Records.  The Veteran was started on shots for his back.  Id.  In May 2016, the Veteran's flexion, extension, rotation were all limited due to pain.  See May 2016 VA Treatment Records.  There was increased tone in the L3-S1 in lower lumbar area.  Id.  June 2016 VA Treatment Records show the Veteran had almost complete loss of normal spine lordosis and mid thoracic back spasm.  See June 2016 VA Treatment Records.  Records also showed low back radiculopathic symptoms that interfered with domestic chores and lifting.  Id.  In August 2016, the Veteran reported that his back pain was better and his mid back was in spasm.  See August 2016 VA Treatment Records.  In February 2017, the Veteran was still having back problems which the physician said was causing him a lot of pain in his lower extremities.  See February 2017 VA Treatment Records.

Upon review of the medical records, the Board finds that an evaluation in excess of 40 percent is not warranted.

The Veteran has not shown unfavorable ankylosis of the entire thoracolumbar spine in order to warrant a 50 percent rating under DC 5237.  The August 2008, June 2010, August 2012, August 2013, May 2015, and July 2015 VA examinations did not show ankylosis of the thoracolumbar spine, although the Veteran continued to complain of increasing back pain.  While the Veteran has complained of incapacitating episodes of back pain, there is no medical evidence showing that the Veteran suffered from at least 6 weeks total duration of incapacitating episodes that required bed rest and treatment prescribed by a physician as contemplated by the rating criteria.  

The rating criteria adequately contemplate the Veteran's back disability.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

The Veteran's statements regarding restrictions on his ability to stand, walk, sit, and sleep pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  
Moreover, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 40 percent rating is recognition that the Veteran suffers from severe limitation of motion of the back.  In addition, the Board observes that the Veteran is in receipt of separate service connection for radiculopathy of the right lower extremity associated with the low back (rated 20 percent disabling) and radiculopathy of the left lower extremity associated with the low back (rated 20 percent disabling) all of which combines to a 60 percent rating.  38 C.F.R. §§ 4.25, 4.26.  In sum, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for service connected lumbar strain.


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected chronic lumbar strain is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


